DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments to the claims in the submission dated 12/30/20, are acknowledged and accepted.
Allowable Subject Matter
Claims 1-4, 6-10 are allowed.
The following is an examiner’s statement of reasons for allowance: Claim 1 is allowable over the prior art of record for at least the reason that even though the prior art discloses a camera comprising: a bracket defining a first receiving space, a second receiving space, and a through hole, the first receiving space and the second receiving space defined in opposite sides of the bracket, the through hole in communication with the first receiving space and the second receiving space; a lens base mounted on one of the opposite sides of the bracket defining the first receiving space; a lens mounted on the lens base; a filter received within the first receiving space and covering the through hole; a circuit board mounted on the side of the bracket defining the second receiving space; a photosensitive chip mounted on the circuit board and received within the second receiving space facing the through hole; wherein the bracket comprises a heating member and two conductive circuits; the heating member is partially embedded in a bottom surface of the first receiving space, and the heating member surrounds the through hole; a periphery of the filter is mounted on the bottom surface of the first  the prior art fails to teach or reasonably suggest,  that the lens base comprises a base body and a voice coil motor: the voice coil motor is mounted within the base body; the voice coil motor defines a mounting hole; and the lens is partially mounted within the mounting hole and driven to move by the voice coil motor, in combination with the other limitations of claim 1.
Claims 2-4, 6-10 are dependent on claim 1 and are allowable over the prior art of record for at least the same reasons as claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JADE R CHWASZ whose telephone number is (571)272-8199.  The examiner can normally be reached on 6:00 am to 3:30 pm, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JRC
/JADE R CHWASZ/Primary Examiner, Art Unit 2872